UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2194


ROBERT A. SNYDER,

                Plaintiff - Appellant,

          v.

CITIMORTGAGE, INCORPORATED; CITIFINANCIAL, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-02084-JKB)


Submitted:   February 25, 2014              Decided:   March 6, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert A. Snyder, Appellant Pro Se.     Robert A. Scott, BALLARD
SPAHR, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert A. Snyder appeals the district court’s order

denying his motion to remand his quiet title action to state

court, granting Defendants’ motion to dismiss, and dismissing

his complaint for failure to state a claim, pursuant to Federal

Rule of Civil Procedure 12(b)(6).                       On appeal, Snyder contends

that the district court erred in denying his motion to remand

his case to the state court.             We agree.

              “We     review     de    novo       questions       of     subject     matter

jurisdiction,         including       those   relating       to    the     propriety     of

removal.”      Mayes v. Rapoport, 198 F.3d 457, 460 (4th Cir. 1999).

“The burden of demonstrating jurisdiction resides with the party

seeking removal.”             Md. Stadium Auth. v. Ellerbe Becket, Inc.,

407   F.3d    255,     260    (4th    Cir.    2005)     (internal        quotation    marks

omitted).       We “construe removal jurisdiction strictly”; thus,

“if federal jurisdiction is doubtful, a remand to state court is

necessary.”           Id.      (internal      quotation          marks     and     brackets

omitted).

              Here, Defendants did not establish the existence of

diversity      jurisdiction.            Thus,      we    must     be     satisfied     that

Defendants      established           federal       question        jurisdiction,        in

accordance      with     28    U.S.C.     § 1331        (2012),    which     confers     on

federal      courts     “original       jurisdiction        of    all     civil     actions

arising under the Constitution, laws, or treaties of the United

                                              2
States.”       A case may “arise under the laws of the United States

if a well-pleaded complaint established that [the plaintiff’s]

right    to    relief   under        state      law      requires      resolution    of    a

substantial      question      of       federal     law    in   dispute     between       the

parties.”       Franchise Tax Bd. v. Constr. Laborers Vacation Trust,

463 U.S. 1, 13 (1983) (internal quotation marks omitted).                                 The

party    seeking     removal     must      therefore       establish      two   elements:

“(1) that the plaintiff’s right to relief necessarily depends on

a question of federal law, and (2) that the question of federal

law is substantial.”         Dixon v. Coburg Dairy, Inc., 369 F.3d 811,

816 (4th Cir. 2004).         “A plaintiff’s right to relief for a given

claim necessarily depends on a question of federal law only when

every legal theory supporting the claim requires the resolution

of a federal issue.”                Id.; see Mulcahey v. Columbia Organic

Chems. Co., 29 F.3d 148, 153 (4th Cir. 1994) (“[I]f a claim is

supported      not   only   by      a    theory     establishing        federal     subject

matter    jurisdiction      but         also   by   an    alternative      theory     which

would    not    establish      such       jurisdiction,         then    federal     subject

matter jurisdiction does not exist.”).

               In this case, we conclude that Defendants failed to

establish the existence of federal question jurisdiction.                            State

law creates Snyder’s cause of action—an action to quiet title.

Defendants point to the portion of Snyder’s complaint in which

he alleges violations of the Fair Debt Collection Practices Act,

                                               3
the Racketeer Influenced Corrupt Organization Act, and several

other    federal      statutes,     to     support     their    claim     of   federal

jurisdiction.         Snyder does not, however, advance these alleged

violations of federal law as individual causes of action for

which he seeks relief.            Moreover, Snyder’s state law quiet title

action does not depend on a finding that Defendants violated

federal law; Snyder advances many state law arguments in support

of his claim to quiet title, any one of which, if valid, could

support his action.

            Accordingly, we vacate the district court’s order and

remand     to   the    district     court       with   instructions       to   remand

Snyder’s    action     to   the    state    court.      We     dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               VACATED AND REMANDED




                                            4